NOTICE OF ALLOWANCE
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered.
 
REASONS FOR ALLOWANCE
Claims 1-3, 7-11, 13, 15-17, 19-20 and 22-23 are allowed.
Claim 1 is allowed because the prior art of record does not disclose nor render obvious dividing the first magnitude of the spurious tone in the second signal by a plurality of gain factors of the phase-locked loop to determine a second magnitude of the spurious tone in the first signal as cited with the rest of the claimed limitations.
Claims 2-3, 7-10 and 22 are allowed based on the dependency from claim 1.
Claim 11 is allowed because the prior art of record does not disclose nor render obvious wherein a second magnitude of the spurious tone in the first signal is determined by the first magnitude divided by one or more gain factors of the phase-locked loop; and wherein the one or more gain factors of the phase-locked loop include a first gain of the phase detector and a second gain of the time to digital converter as cited with the rest of the claimed limitations.
Claims 13, 15 and 16 are allowed based on the dependency from claim 11.
Claim 17 is allowed because the prior art of record does not disclose nor render obvious determining a first magnitude of the spurious tone in the second signal using the sine weight and 
Claims 19, 20 and 23 are allowed based on the dependency from claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207.  The examiner can normally be reached on M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/PATRICK C CHEN/Primary Examiner, Art Unit 2842